                         

                         





Location # Vendor Name                       Vendor Address 1             Vendor Address 2            Vendor City     Vendor State/Province
                                                                                                                                        Vendor Postal CodeVendor Country   Vendor Phone Business
                                                                                                                                                                                            Vendor Phone Extension   Service Type   Average (12 Month)
       140 2547 Brindle Dr Real Estate       307 Fellowship Rd, Ste 300   c/o Metro Commercial Mgmt Svcs
                                                                                                      Mt Laurel       NJ                08054             United States    999.999.9999                              Water
           LLC                                                                                                                                                                                                                      $              22.47
       140 Alabama Power                     P.O. Box 242                 @ Southern Company          BIRMINGHAM      AL               35292             United   States   888.430.5787                              Electric       $           1,703.56
       140 Alexandria Renew Enterprises      PO Box 26428                                             Alexandria      VA               22313-6428        United   States   703.549.3383                              Sewer          $             242.23
         2 Ameren Missouri                   PO Box 88068                                             Chicago         IL               60680-1068        United   States   877.426.3736                              Electric       $           2,005.20
         2 American Electric                 PO Box 371496                                            Pittsburgh      PA               15250-7496        United   States   866.789.3844                              Electric
           Power/24002                                                                                                                                                                                                              $             610.80
        11 American Realty Capital           PO Box 842349                                            Dallas          TX               75284-1813        United States     999.999.9999                              Water          $              25.95
        11 AMS Billing Services              PO Box 1047                                              Tallevast       FL               34270-1047        United States     877.358.1253                              Sewer          $              28.44
           AMS Billing Services                                                                                                                                                                                      Water          $              22.07
        11 Aqua OH                           PO Box 70279                                             Philadelphia    PA               19176-0279        United States     610.527.8000                              Water          $              13.57
        11 Aqua Pennsylvania/70279           PO Box 70279                                             Philadelphia    PA               19176-0279        United States     610.527.8000                              Water          $              33.48
        11 Asheville Outlets                 PO Box 603145                                            Charlotte       NC               28260-3145        United States     800.950.9058                              Sewer          $               3.60
           Asheville Outlets                                                                                                                                                                                         Water          $              20.12
        12 Atlantic City Associates LLC      PO Box 417344                                            BOSTON          MA               02241-7344        United States     999.999.9999                              Sewer
           Number 2                                                                                                                                                                                                                 $              25.26
           Atlantic City Associates LLC                                                                                                                                                                              Water
           Number 2                                                                                                                                                                                                                 $              28.80
        12 Atlantic City Electric/13610      PO Box 13610                                             Philadelphia    PA               19101             United States     800.642.3780                              Electric       $           1,296.91
        15 Atmos Energy/630872/740353        PO Box 630872                                            CINCINNATI      OH               45263-0872        United States     888.286.6700                              Natural Gas
                                                                                                                                                                                                                                    $             151.40
          15 BGE                             P.O. Box 13070                                           Philadelphia    PA               19101-3070        United States     800.265.6177                              Electric       $           2,073.26
             BGE                                                                                                                                                                                                     Natural Gas    $              95.04
          16 Bluebonnet Electric             PO BOX 240                                               GIDDINGS        TX               78942-0240        United States     800.842.7708                              Electric
             Cooperative                                                                                                                                                                                                            $             778.89
          16 Board of Public Works-          P.O. Box 64                                              Gaffney         SC               29342             United States     864.488.8820                              Electric
             Gaffney, SC                                                                                                                                                                                                            $             983.42
          16 Brixmor Roosevelt Mall Owner    PO Box 645341                                            CINCINNATI      OH               45264-5341        United States     800.965.9642                              Electric
             LLC                                                                                                                                                                                                                    $           1,073.09
             Brixmor Roosevelt Mall Owner                                                                                                                                                                            Sewer
             LLC                                                                                                                                                                                                                    $              20.29
             Brixmor Roosevelt Mall Owner                                                                                                                                                                            Water
             LLC                                                                                                                                                                                                                    $              28.82
          16 BRVC Owner LLC                  PO Box 1243                                              Northbrook      IL               60065             United States     630.654.2782     280                      Sewer          $              16.67
             BRVC Owner LLC                                                                                                                                                                                          Water          $              12.34
          16 California Water Service-       PO Box 4500                                              Whittier        CA               90607-4500        United States     661.837.7200     280                      Water
             Bakersfield                                                                                                                                                                                                            $              14.45
          22 CenterPoint Energy              PO BOX 4671                                              HOUSTON         TX               77210-4671        United States     877.809.3803     280                      Natural Gas
             Minnegasco/4671                                                                                                                                                                                                        $              20.09
          22 Central Georgia EMC (elec)      PO Box 530812                                            Atlanta         GA               30353-0812        United States     800.222.4877                              Electric       $           1,278.74
          23 Charter Township of Meridian,   5151 Marsh Rd                Public Works Department     Okemos          MI               48805-1400        United States     517.853.4120                              Sewer
             MI                                                                                                                                                                                                                     $               2.78
             Charter Township of Meridian,                                                                                                                                                                           Water
             MI                                                                                                                                                                                                                     $               3.99
          23 Citizens Energy Group           P.O. Box 7056                                            Indianapolis    IN               46207-7056        United States     317.927.4328                              Natural Gas    $              47.23
             Citizens Energy Group                                                                                                                                                                                   Sewer          $             194.48
             Citizens Energy Group                                                                                                                                                                                   Water          $             104.25
          23 City of Aurora, IL              PO BOX 2697                                              AURORA          IL               60507-2697        United States     630.256.3600                              Sewer          $               5.31
             City of Aurora, IL                                                                                                                                                                                      Water          $              28.76
          27 City of Boynton Beach, FL       PO Box 310                                               Boynton Beach   FL               33425-0310        United States     561.742.6300                              Sewer          $              23.97
             City of Boynton Beach, FL                                                                                                                                                                               Water          $              29.96
          27 City of Calumet City, IL        PO Box 1519                  Water Department            Calumet City    IL               60409             United States     708.891.8121                              Sewer          $               0.78
             City of Calumet City, IL                                                                                                                                                                                Water          $               9.95
          29 City of Columbia, SC - Water    P.O. Box 7997                Water Billing Department    COLUMBIA        SC               29202-7997        United States     803.545.3300                              Water          $              23.01
          30 City of Corona, CA              PO Box 6040                                              Artesia         CA               90702-6040        United States     951.736.2321                              Electric       $           1,446.24
          43 City of Daytona Beach, FL       P.O. Box 2455                Utility Bill                Daytona Beach   FL               32115-2455        United States     386.671.8100                              Sewer          $              13.15
             City of Daytona Beach, FL                                                                                                                                                                               Trash (MSW)    $             448.52
             City of Daytona Beach, FL                                                                                                                                                                               Water          $              15.85




60917/0001-20434270v1
          43 City of Fort Myers, FL           PO Box 30185                                                Tampa            FL   33630-3185   United States     239.321.8100          Sewer         $      55.80
             City of Fort Myers, FL                                                                                                                                                  Water         $      37.20
          45 City of Fresno, CA               P.O. Box 2069              Utility Billing and Collections Division
                                                                                                           Fresno          CA   93718        United States     559.621.6888          Sewer         $     116.53
             City of Fresno, CA                                                                                                                                                      Water         $     201.19
          46 City of Gastonia, NC             PO Box 580068                                               Charlotte        NC   28258-0068   United States     704.866.6714          Electric      $     740.53
          60 City of Greensboro, NC           P.O. Box 1170                                               Greensboro       NC   27402-1170   United States     336.373.2489          Sewer         $      23.62
             City of Greensboro, NC                                                                                                                                                  Water         $      22.63
          60 City of Hialeah, FL-Dept of      3700 W 4th Ave                                              Hialeah          FL   33012        United States     305.556.3700          Sewer
             Water & Sewe                                                                                                                                                                          $      33.83
          60 City of Hialeah, FL-Dept of      3700 W 4th Ave                                              Hialeah          FL   33012        United States     305.556.3700          Water
             Water & Sewe                                                                                                                                                                          $       8.58
          62 City of Hurst, TX                1505 Precinct Line Road                                     Hurst            TX   76054-3302   United States     817.788.7038          Sewer         $      66.95
             City of Hurst, TX                                                                                                                                                       Water         $      38.75
          62 City of Lancaster, PA            P.O. Box 1020                                               Lancaster        PA   17608-1020   United States     717.735.3425          Sewer         $      31.90
             City of Lancaster, PA                                                                                                                                                   Water         $      24.91
          62 City of North Canton, OH         145 North Main Street      Public Utilities                 North Canton OH       44720        United States     330.499.4801          Water         $      28.79
          65 City of Rancho Cucamonga,        PO BOX 4499                Municipal Utility                RANCHO CUCAMONGA
                                                                                                                       CA       91729-4499   United States     909.477.2740          Electric
             CA                                                                                                                                                                                    $     934.50
          65 City of Roseville, CA            PO Box 619136                                               Roseville        CA   95661-9136   United States     916.774.5300          Electric      $     878.36
          65 City of Sterling Heights Water   PO Box 5500                Dept 181601                      Detroit          MI   48255-1816   United States     586.446.2320          Sewer         $       9.83
             City of Sterling Heights Water                                                                                                                                          Water         $      79.91
          70 City of Sumter, SC               P.O. Box 310                                                Sumter           SC   29151-0310   United States     803.436.2541          Sewer         $      46.64
             City of Sumter, SC                                                                                                                                                      Water         $      14.48
          70 City of Tampa Utilities          PO Box 30191                                                Tampa            FL   33630-3191   United States     813.274.8811   4012   Sewer         $     263.02
             City of Tampa Utilities                                                                                                                                                 Trash (MSW)   $      67.02
             City of Tampa Utilities                                                                                                                                                 Water         $     205.88
          70 City of Troy, MI                 PO Box 554743                                               Detroit          MI   48255-4753   United States     248.524.3370          Sewer         $      44.20
             City of Troy, MI                                                                                                                                                        Water         $      67.29
          70 City of Westminster, MD          56 W MAIN ST               Water & Sewer Department         WESTMINSTER      MD   21157        United States     410.848.2916          Sewer         $      11.47
             City of Westminster, MD                                                                                                                                                 Water         $       9.29
          70 City of Winter Garden, FL        300 W Plant St                                              Winter Garden    FL   34787-3009   United States     407.656.4100          Sewer         $      23.44
             City of Winter Garden, FL                                                                                                                                               Water         $      15.51
          77 Clay Electric                    P.O. Box 308                                                Keystone Heights FL   32656-0308   United States     800.224.4917          Electric
             Cooperative/Orange Park                                                                                                                                                               $    1,297.58
          79 Columbia Gas of Ohio             PO Box 4629                                                 CAROL STREAM     IL   60197-4629   United States     800.344.4077          Natural Gas   $      119.01
          81 Columbus Water Works             PO Box 1600                                                 Columbus         GA   31902-1600   United States     706.649.3400          Sewer         $       11.70
             Columbus Water Works                                                                                                                                                    Water         $       11.46
          81 Con Ed                           PO Box 6111                                         CAROL STREAM             IL   60197-6111   United States     877.426.6331          Electric      $      397.20
          84 Con Edison                       390 WEST ROUTE 59          ATTN: PAYMENT PROCESSING SPRING VALLEY            NY   10977-5300   United States     212.243.1900   2566   Electric      $   18,209.41
             Con Edison                                                                                                                                                              Natural Gas   $      906.67
          84 Consolidated Utility Dist. of    P.O. Box 249                                                Murfreesboro     TN   37133-0249   United States     615.893.7225          Sewer
             Rutherford                                                                                                                                                                            $      17.61
             Consolidated Utility Dist. of                                                                                                                                           Water
             Rutherford                                                                                                                                                                            $      50.65
          85 Constellation NewEnergy/4640     PO Box 4640                BANK OF AMERICA LOCKBOX SERVICE
                                                                                                  CAROL STREAM            IL    60197-4640   United States     844.636.3749          Electric
                                                                                                                                                                                                   $   16,657.65
          85 Consumers Energy                 PO Box 740309                                               CINCINNATI       OH   45274-0309   United States     800.805.0490          Electric      $    1,137.61
             Consumers Energy                                                                                                                                                        Natural Gas   $       25.91
          85 Coral Springs Improv. Dist.      10300 NW 11th Manor                                         Coral Springs    FL   33071        United States     954.753.0380          Sewer         $       78.42
             Coral Springs Improv. Dist.                                                                                                                                             Water         $       78.42
          85 Cord Meyer Development LLC       111-15 Queens Blvd                                          Forest Hills    NY    11375        United   States   718.268.2500          Water         $        4.96
          95 CoServ                           PO Box 734803                                               Dallas          TX    75373-4803   United   States   800.274.4014          Natural Gas   $       31.42
          96 CPS Energy                       P.O. Box 2678                                               San Antonio     TX    78289-0001   United   States   210.353.3333          Electric      $    2,042.17
          97 Crestview Hills Town Center      3825 Edwards Rd, Ste 200                                    CINCINNATI      OH    45209        United   States   513.241.5800          Sewer
             LLC                                                                                                                                                                                   $      67.68
             Crestview Hills Town Center                                                                                                                                             Water
             LLC                                                                                                                                                                                   $      36.35
          97 CWSA - Coplay Whitehall          3213 MacArthur Road                                         Whitehall       PA    18052        United States     610.437.4461          Sewer
             Sewer Authority                                                                                                                                                                       $      93.75




60917/0001-20434270v1
        102 Dayton Power & Light        PO Box 1247                         Customer Payment Center      Dayton           OH   45401-1247   United States   800.253.5801        Electric      $     499.91
        102 DELMARVA POWER              PO Box 13609                                                     Philadelphia     PA   19101-3609   United States   800.375.7117        Electric
            DE/MD/VA/17000/13609                                                                                                                                                              $    1,378.55
        103 Direct Energy/643249/660749 PO Box 660749                                                    Dallas           TX   75266        United States   888.925.9115        Electric
                                                                                                                                                                                              $   27,235.37
        106 Direct Energy/70220              PO Box 70220                                                Philadelphia     PA   19176-0220   United States   888.925.9115        Electric      $   38,304.16
        106 Dixie Electric Cooperative       PO Box 2153                    Department 1340              BIRMINGHAM       AL   35287-1340   United States   888.349.4332        Electric      $    1,334.68
        106 Dominion Energy North            P.O. Box 100256                @ SCANA Corporation          COLUMBIA         SC   29202-3256   United States   877.776.2427        Natural Gas
            Carolina                                                                                                                                                                          $      37.91
        109 Dominion Energy Ohio/26785       P.O. Box 26785                 @ Dominion Resources Services,
                                                                                                         Richmond
                                                                                                           Inc            VA   23261-6785   United States   800.362.7557        Natural Gas   $     205.92
        111 Dominion Energy South            PO Box 100255                                               COLUMBIA         SC   29202-3255   United States   800.251.7234        Electric
            Carolina                                                                                                                                                                          $    2,561.66
            Dominion Energy South                                                                                                                                               Natural Gas
            Carolina                                                                                                                                                                          $     115.63
        126 Dominion VA/NC                   P.O. Box 26543                                              Richmond         VA   23290-0001   United States   866.366.4357        Electric
            Power/26543/26666                                                                                                                                                                 $    4,070.87
        126 Dos Lagos CRN LLC                3415 S Sepulveda Blvd, #400 c/o Equinmax Mgmt               LOS ANGELES      CA   90034        United States   951.277.7601        Sewer         $       29.33
            Dos Lagos CRN LLC                                                                                                                                                   Water         $      177.62
            Duke Energy Progress                                                                                                                                                Electric      $    3,276.75
            Duke Energy/1004                                                                                                                                                    Electric      $    2,548.16
        126 Duke Energy/1326                 PO Box 1326                                                 Charlotte        NC   28201-1326   United States   800.774.1202        Electric      $    1,414.71
            Duke Energy/1326                                                                                                                                                    Natural Gas   $      295.48
        126 Duke Energy/70515/70516          P.O. Box 70516                 @ Duke Energy                Charlotte        NC   28272-0516   United States   800.653.5307        Electric      $    4,119.27
        136 Dyker Associates                 1224 Mill St, Bld D, Ste 103   c/o Developers Realty        East Berlin      CT   06023        United States   860.561.0121        Water         $       14.86
        142 East Brunswick Water/Sewer       P.O. Box 1081                                               East Brunswick   NJ   08816-1081   United States   732.390.6824        Water
            Utilities                                                                                                                                                                         $       11.50
        142 Easton Town Center II, LLC       L-3769                                                      Columbus         OH   43260-3769   United States   614.414.7300        Electric      $    1,633.12
            Easton Town Center II, LLC                                                                                                                                          Sewer         $       21.85
            Easton Town Center II, LLC                                                                                                                                          Water         $       62.43
        142 El Paso Electric/650801          PO Box 650801                                               Dallas           TX   75265-0801   United States   800.351.1621        Electric      $    1,250.32
        152 El Paso Water Utilities          P.O. Box 511                                                EL Paso          TX   79961-0511   United States   915.594.5500        Sewer         $       47.44
            El Paso Water Utilities                                                                                                                                             Trash (MSW)   $       16.99
            El Paso Water Utilities                                                                                                                                             Water         $       14.05
        152 EnergyWorks Lancaster, LLC       PO Box 6203                                                 Hermitage        PA   16148-0922   United States   202.550.7287        Electric      $      975.62
            ENGIE Resources                                                                                                                                                     Electric      $    3,338.01
        152 Entergy Gulf States LA,          PO BOX 8103                                                 BATON ROUGE      LA   70891-8103   United States   877.387.2499        Electric
            LLC/8103                                                                                                                                                                          $      567.78
        153 Entergy Louisiana, Inc./8108     PO BOX 8108                                                 BATON ROUGE      LA   70891-8108   United States   800.368.3749        Electric      $    1,241.31
        153 Entergy Mississippi, Inc./8105   PO BOX 8105                                                 BATON ROUGE      LA   70891-8105   United States   800.368.3749        Electric      $      692.12
        153 Erie Water Works                 PO Box 4170                    Eriebank                     Woburn           MA   01888-4170   United States   814.870.8000        Sewer         $       21.00
            Erie Water Works                                                                                                                                                    Water         $       17.39
        153 Evergy KS MO Metro MO West       P.O. Box 219330                                             Kansas City      MO   64121-9330   United States   816.221.2323        Electric
            219330/219703                                                                                                                                                                     $    1,357.60
        153 Eversource Energy/56002          PO Box 56003                                                BOSTON           MA   02205-6003   United States   866.554.6025        Electric      $      553.84
            Eversource Energy/56003                                                                                                                                             Electric      $      933.97
        159 Fairfax Company of Virginia      PO BOX 67000                   Dept 56501                   Detroit          MI   48267-0565   United States   248.258.7419        Sewer
            LLC                                                                                                                                                                               $        -
            Fairfax Company of Virginia                                                                                                                                         Water
            LLC                                                                                                                                                                               $      20.31
        159 Florida Power & Light            General Mail Facility          @ FPL Group, Inc             Miami            FL   33188-0001   United States   800.226.3545   71   Electric
            Company (FPL)                                                                                                                                                                     $   21,123.04
        159 Fox Metro                        PO BOX 160                     Water Reclamation District   AURORA           IL   60507-0160   United States   630.301.6881        Sewer         $       19.86
        159 Gateway Center Properties        PO Box 416837                                               BOSTON           MA   02241-6837   United States   999.999.9999        Electric
            Phs II Owner                                                                                                                                                                      $    2,070.78
            Gateway Center Properties                                                                                                                                           Water
            Phs II Owner                                                                                                                                                                      $       45.85
        163 General Utilities, NY            14 53rd St                                                 Brooklyn          NY   11232-0246   United States   516.349.8989        Fuel Oil      $      350.03
        163 Georgia Power                    96 ANNEX                       @ Southern Company          Atlanta           GA   30396        United States   888.655.5888        Electric      $    8,258.85
        163 GGP-Grandville LLC               PO Box 86                      SDS-12-1796,Rivertown Crossings
                                                                                                        Minneapolis       MN   55486-1796   United States   312.960.5401        Electric      $      837.17




60917/0001-20434270v1
              GGP-Grandville LLC                                                                                                                                                     Natural Gas   $     17.75
              GGP-Grandville LLC                                                                                                                                                     Water         $     36.72
        164   Greenville Utilities             PO Box 1432                                               Charlotte          NC   28201-1432   United States     888.733.5237         Electric
              Commission, NC                                                                                                                                                                       $   1,033.12
              Greenville Utilities                                                                                                                                                   Sewer
              Commission, NC                                                                                                                                                                       $     42.62
              Greenville Utilities                                                                                                                                                   Water
              Commission, NC                                                                                                                                                                       $     20.41
        169   Grey Forest Utilities            P.O. Box 258                                              Helotes            TX   78023        United States     210.695.8781         Natural Gas   $     26.06
        169   Hamilton Shoppes LLC             c/o Stoltz Management        725 Conshohocken State Rd    Bala Cynwyd        PA   19004        United States     800.965.9642         Sewer         $     25.92
              Hamilton Shoppes LLC                                                                                                                                                   Water         $     37.03
        169   Harford Mall Business Trust      PO Box 955607                CBL #0623                    ST LOUIS           MO   63195-5607   United States     410.879.9319         Sewer         $      6.44
        169   Harrisburg Mall LP               PO Box 62930                 c/o St John Properties Inc   Baltimore          MD   21264-2930   United States     717.564.0980         Electric      $    650.25
        169   HGREIT II Edmondson Road         PO Box 733538                                             Dallas             TX   75373-3538   United States     513.321.0868         Sewer
              LLC                                                                                                                                                                                  $     10.02
              HGREIT II Edmondson Road                                                                                                                                               Water
              LLC                                                                                                                                                                                  $      8.42
        174   HRSD/HRUBS                       PO Box 37097                                              Boone              IA   50037-0097   United States     757.460.2491         Sewer         $     20.05
              HRSD/HRUBS                                                                                                                                                             Water         $     22.51
        177   Huntsville Utilities, AL         Huntsville Utilities                                      Huntsville         AL   35895        United   States   866.478.8845         Electric      $    866.09
        177   Indiana Michigan Power           PO Box 371496                                             Pittsburgh         PA   15250-7496   United   States   888.710.4237         Electric      $    598.83
        180   Infinite Energy Inc-Gas          PO Box 71247                                              Charlotte          NC   28272-1247   United   States   866.634.2748         Natural Gas   $     56.28
        180   Inland Commercial Real Estate    62903 Collection Center Dr                                Chicago            IL   60693        United   States   844-286-8130         Sewer
              Svcs/62903                                                                                                                                                                           $     34.30
              Inland Commercial Real Estate                                                                                                                                          Water
              Svcs/62903                                                                                                                                                                           $      13.97
        180   Jemstone Cross Keys LLC          358 Fifth Ave, Ste 1405        c/o The Jemstone Group       NEW YORK         NY   10001        United States     800.965.9642         Water         $      12.24
        180   Jersey Central Power & Light     PO Box 3687                    Remittance Processing Center Akron            OH   44309-3687   United States     800.662.3115         Electric      $   1,955.27
        182   JP Morgan Chase Bank/Saucon      Saucon Valley Lifestyle Center PO Box 28482                 NEW YORK         NY   10087        United States     610.791.9707         Sewer
              Vall                                                                                                                                                                                 $      6.74
              JP Morgan Chase Bank/Saucon                                                                                                                                            Water
              Vall                                                                                                                                                                                 $      7.90
        185   JRA HHF Venture LLC              PO Box 78000                 Dept 781885                  Detroit            MI   48278        United States     999.999.9999   280   Sewer         $      3.04
              JRA HHF Venture LLC                                                                                                                                                    Water         $      8.74
        185   Kentucky American Water          PO Box 6029                                               CAROL STREAM       IL   60197-6029   United States     800.678.6301         Water
              Company                                                                                                                                                                              $     18.35
        189   KU-Kentucky Utilities            PO Box 9001954                                            Louisville         KY   40290-1954   United States     800.383.5582         Electric
              Company                                                                                                                                                                              $   1,812.47
        189   Lake County Dept. of Utilities   P.O. Box 8005                                             Painesville        OH   44077-8005   United States     440.350.2070         Sewer
              (OH)                                                                                                                                                                                 $     26.99
        189   Lake Success Shopping Center     1526A Union Turnpike                                      New Hyde Park      NY   11040        United States     516.354.3681         Water
              LLC                                                                                                                                                                                  $      3.59
        189   Lakeland Electric/City of        P.O. Box 32006                                            Lakeland           FL   33802-2006   United States     800.929.4876         Electric
              Lakeland,FL                                                                                                                                                                          $   1,008.90
        191   Lakeside OOTB Ventures           14000 Lakeside Cir           Mall Management Office       Sterling Heights   MI   48313        United States     999.999.9999         Electric      $   1,965.49
        191   Levin Management                 P.O. Box 326                                              Plainfield         NJ   07061        United States     908.755.2401         Sewer
              Corporation                                                                                                                                                                          $    111.28
        191   Levis Commons, LLC               2201 S Boulevard Ste 400                                  Charlotte          NC   28203        United States     419.931.8888         Water         $     39.66
        193   Lexington-Fayette Urban          PO Box 34090                                              Lexington          KY   40588-4090   United States     888.987.8111         Sewer
              County Govt                                                                                                                                                                          $      8.95
        193   LG&E - Louisville Gas &          PO Box 9001960               @ LG&E Energy                Louisville         KY   40290        United States     800.331.7370         Electric
              Electric                                                                                                                                                                             $   1,948.43
              LG&E - Louisville Gas &                                                                                                                                                Natural Gas
              Electric                                                                                                                                                                             $    166.75
        193   Liberty Utilities - Empire       PO Box 650689                                             Dallas             TX   75265-0689   United States     800.206.2300         Electric
              District                                                                                                                                                                             $   1,058.55
        193   Mall 1-Bay Plaza LLC             546 Fifth Ave, 15th Fl       c/o Prestige Properties & Development
                                                                                                           NEW YORK         NY   10036        United States     212.944.0444         Electric      $     860.73
        215   Matthew D Mason as Receiver      1900 S Randall Rd                                           Algonquin        IL   60102        United States     999.999.9999         Sewer         $      10.45
              Matthew D Mason as Receiver                                                                                                                                            Water         $       9.08




60917/0001-20434270v1
       215 MCA Promenade Owner LLC           2201 South Blvd, Ste 400   c/o Hill Partners Inc   Charlotte      NC   28203        United States     999.999.9999          Water         $    106.15
           Memorial City Mall                                                                                                                                            Sewer         $     13.48
           Memorial City Mall                                                                                                                                            Water         $      8.48
       215 Memphis Light, Gas & Water        P.O. Box 388                                       Memphis        TN   38145-0388   United States     901.528.4270          Electric
           Division                                                                                                                                                                    $   4,357.47
           Memphis Light, Gas & Water                                                                                                                                    Natural Gas
           Division                                                                                                                                                                    $     45.66
           Memphis Light, Gas & Water                                                                                                                                    Trash (MSW)
           Division                                                                                                                                                                    $     64.14
       215 Meridian Mall Retail Properties   PO Box 955607              CBL #0701               ST LOUIS       MO   63195-5607   United States     999.999.9999          Electric
           LLC                                                                                                                                                                         $    509.42
           Meridian Mall, CBL #0379                                                                                                                                      Electric      $    687.14
       215 Met-Ed/3687                       P.O. Box 3687              @ FirstEnergy Corp.     Akron          OH   44309-3687   United States     800.543.4655          Electric      $    201.00
       219 MIAMI-DADE WATER AND              P.O. Box 026055                                    Miami          FL   33102-6055   United States     305.665.7477          Sewer
           SEWER DEPT                                                                                                                                                                  $    293.45
           MIAMI-DADE WATER AND                                                                                                                                          Water
           SEWER DEPT                                                                                                                                                                  $      9.73
       219 Middle Tennessee Electric         PO Box 330008                                      Murfreesboro   TN   37133-0008   United States     877.777.9020          Electric
           Membership                                                                                                                                                                  $    960.41
       219 Middlesex Water Company           PO Box 826538                                      Philadelphia   PA   19182-6538   United States     800.549.3802          Water         $     28.61
       224 Montgomery County                 PO Box 645728                                      CINCINNATI     OH   45264-5728   United States     937.781.2688          Sewer
           Environmental Svs, OH                                                                                                                                                       $     57.48
           Montgomery County                                                                                                                                             Water
           Environmental Svs, OH                                                                                                                                                       $     40.12
       224 Murfreesboro Electric             P.O. Box 9                                         Murfreesboro   TN   37133-0009   United States     615.893.5514          Electric
           Department (MED)                                                                                                                                                            $   1,356.37
       237 Nashville Electric Service        PO Box 305099                                      Nashville      TN   37230-5099   United States     615.736.6900          Electric      $     975.88
       240 National Fuel/371835              PO Box 371835                                      Pittsburgh     PA   15250-7835   United States     716.686.6123          Natural Gas   $     349.03
           National Grid -                                                                                                                                               Natural Gas
           Brooklyn/11741                                                                                                                                                              $    294.08
       240 National Grid -                   PO Box 11791                                       Newark         NJ   07101-4791   United States     800.930.5003          Natural Gas
           Hicksville/11791                                                                                                                                                            $    762.19
       241 National Grid -                   PO Box 11737                                       Newark         NJ   07101-4737   United States     800.322.3223          Electric
           Massachusetts/11737                                                                                                                                                         $   1,637.95
       247 National Grid - New               PO Box 11742                                       Newark         NJ   07101-4742   United States     800.664.6729          Electric
           York/11742                                                                                                                                                                  $    804.63
       247 National Grid - Rhode             PO Box 11739                                       Newark         NJ   07101-4739   United States     800.322.3223          Electric
           Island/11739                                                                                                                                                                $   2,204.24
           National Grid - Rhode                                                                                                                                         Natural Gas
           Island/11739                                                                                                                                                                $    242.36
      2501 New Jersey American Water         P.O. Box 371331                                    Pittsburgh     PA   15250-7331   United States     800.652.6987          Water
           Company/371331                                                                                                                                                              $    117.08
      2505 New York American Water           P.O. Box 371332                                    Pittsburgh     PA   15250-7332   United   States   877.426.6999          Water         $     22.43
      2506 Nicor Gas/2020/0632/5407          PO Box 5407                                        CAROL STREAM   IL   60197-5407   United   States   888.642.6748   7063   Natural Gas   $    347.50
      2507 NJNG                              PO Box 11743                                       Newark         NJ   07101-4743   United   States   800.221.0051          Natural Gas   $     94.67
      2511 North Hudson Sewerage             1600 Adams St                                      Hoboken        NJ   07030        United   States   201.963.6043          Sewer
           Authority                                                                                                                                                                   $    160.85
      2511 Northern Virginia Electric        PO Box 34795               NOVEC                   Alexandria     VA   22334-0795   United States     888.335.0500          Electric
           Cooperative                                                                                                                                                                 $   1,157.56
      2511 Northwoods Mall CMBS LLC          PO Box 5564                                        CAROL STREAM   IL   60197-5564   United States     999.999.9999          Sewer         $      20.56
           Northwoods Mall CMBS LLC                                                                                                                                      Water         $      16.84
      2517 NPI&G EastChase Property          PO Box 530194                                      Atlanta        GA   30353-0194   United States     999.999.9999          Water
           Owner, LLC                                                                                                                                                                  $     31.32
      2517 NV Energy/30150 South             PO Box 30150                                       Reno           NV   89520-3150   United States     800.331.3103          Electric
           Nevada                                                                                                                                                                      $   1,240.71
      2517 NYC Water Board                   PO Box 11863                                       Newark         NJ   07101-8163   United States     718.595.7000          Sewer         $     138.50
           NYC Water Board                                                                                                                                               Water         $      87.10
       257 NYSEG-New York State              PO Box 847812                                      BOSTON         MA   02284-7812   United States     800.572.1111          Electric
           Electric & Gas                                                                                                                                                              $    765.92




60917/0001-20434270v1
       261 Ohio Edison                        P.O. Box 3637               @ FirstEnergy Corporation   Akron           OH   44309-3637   United States     800.633.4766          Electric      $    1,033.31
       263 Orange and Rockland Utilities      PO Box 1005                                             SPRING VALLEY   NY   10977-0800   United States     877.434.4100          Electric
           (O&R)                                                                                                                                                                              $    1,177.84
       263 Orlando Utilities Commission       PO Box 31329                                            Tampa           FL   33631-3329   United States     407.423.9018          Electric      $    1,006.17
       274 Pacific Gas & Electric             P.O. BOX 997300             PG&E CORPORATION            Sacramento      CA   95899-7300   United States     800.468.4743          Electric      $   17,454.11
           Pacific Gas & Electric                                                                                                                                               Natural Gas   $       44.40
       274 Palm Beach Outlets I LLC           PO Box 9468                                             NEW YORK        NY   10087-9468   United States     800.950.9058          Sewer         $      112.70
           Palm Beach Outlets I LLC                                                                                                                                             Water         $       49.23
       274 Palmetto Electric Coop             PO Box 530812                                           Atlanta         GA   30353-0812   United States     800.922.5551          Electric      $      787.68
       274 Palmetto Utilities, Inc            1713 Woodcreek Farms Rd, Ste A                          Elgin           SC   29045        United States     803.699.2422          Sewer         $      143.80
       281 Parkchester Preservation Co        5500 New Albany Rd          Ste 200                     New Albany      OH   43054        United States     718.621.3331          Water
           LP                                                                                                                                                                                 $       25.66
       281 Peabody Municipal Light Plant      PO Box 3199                                             Peabody         MA   01961-3199   United States     978.531.5975          Electric      $    1,596.20
       283 PECO/37629                         PO BOX 37629                PAYMENT PROCESSING          Philadelphia    PA   19101        United States     800.494.4000          Electric      $      344.50
           PECO/37629                                                                                                                                                           Natural Gas   $       53.64
       283 Penelec/3687                       P.O. Box 3687               @ FirstEnergy Corp.         Akron           OH   44309-3687   United States     800.543.4655          Electric      $      416.01
       293 Peninsula Main VA, LLC             PO Box 209277                                           Austin          TX   78720        United States     999.999.9999          Electric      $      576.89
           Peninsula Main VA, LLC                                                                                                                                               Water         $       50.82
       293 Penn Power                         P.O. Box 3687               @ FirstEnergy Corporation  Akron            OH   44309-3687   United States     800.720.3600          Electric      $      191.06
       294 Pennsylvania-American Water        P.O. Box 371412             @ American Water Works Company,
                                                                                                     Pittsburgh
                                                                                                           Inc        PA   15250-7412   United States     800.474.7292          Water
           Company                                                                                                                                                                            $      22.71
       294 PEPCO (Potomac Electric            PO Box 13608                                            Philadelphia    PA   19101-3608   United States     202.833.7500          Electric
           Power Company)                                                                                                                                                                     $    2,126.21
       294 Petro Commercial Services          14 53rd St                  Ste 418                     Brooklyn        NY   11232-2608   United   States   866.227.7796          Fuel Oil      $      960.64
       301 Philadelphia Gas Works             PO BOX 11700                                            Newark          NJ   07101-4700   United   States   215.235.1000          Natural Gas   $       62.70
       301 Piedmont Natural Gas               PO Box 1246                 @ Piedmont Natural Gas Company
                                                                                                      Charlotte       NC   28201-1246   United   States   800.752.7504          Natural Gas   $      511.52
       301 Pinnacle at Tutwiler Farm          5522 Shaffer Road           c/o DuBois Mall Management Office
                                                                                                      DuBois          PA   15801        United   States   270.570.1613          Sewer         $        4.50
           Pinnacle at Tutwiler Farm                                                                                                                                            Water         $       18.18
       305 Polaris Energy Services            L-2413                                                  Columbus        OH   43260        United   States   847.303.1003          Electric      $    1,074.38
       305 POTOMAC EDISON                     PO Box 3615                                             Akron           OH   44309-3615   United   States   800.686.0011          Electric      $      249.55
       316 PPL Electric Utilities/Allentown   2 North 9th St CPC-Genn1                                Allentown       PA   18101-1175   United   States   888.220.9991          Electric      $      959.41
       316 PR Capital City Limited            PO Box 392406                                           Cleveland       OH   44193-2406   United   States   814.944.9478          Electric
           Partnership                                                                                                                                                                        $    1,021.31
       329 PR Plymouth Meeting Mall LP        P.O. Box 73312                                          Cleveland       OH   44193        United States     814.944.9478          Electric      $      659.38
           PR Plymouth Meeting Mall LP                                                                                                                                          Sewer         $       14.80
           PR Plymouth Meeting Mall LP                                                                                                                                          Water         $       48.16
       329 PR Springfield Delco LP            PO BOX 373988                                           Cleveland       OH   44193-3988   United States     215.546.2665          Electric      $    1,280.67
       329 PR Springfield Town Center         PO Box 932831                                           Cleveland       OH   44193-2831   United States     999.999.9999          Electric
           LLC                                                                                                                                                                                $     505.39
       329 PSE&G-Public Service Elec &        P.O. Box 14444                                          New Brunswick   NJ   08906-4444   United States     855.249.7734          Electric
           Gas Co                                                                                                                                                                             $    4,564.07
           PSE&G-Public Service Elec &                                                                                                                                          Natural Gas
           Gas Co                                                                                                                                                                             $      649.21
       329 PSEGLI                             P.O. Box 9039                                        Hicksville         NY   11802-9039   United   States   631.755.3417          Electric      $   15,910.14
       339 Riviera Utilities - Daphne, AL     PO Box 580052               ATTN: PAYMENT PROCESSING CENTER
                                                                                                   Charlotte          NC   28258-0052   United   States   251.626.5000          Electric      $      960.32
       339 Riviera Utilities - Foley, AL      PO Box 580052               ATTN: PAYMENT PROCESSING CENTER
                                                                                                   Charlotte          NC   28258-0052   United   States   251.943.5001          Electric      $      731.79
       343 San Diego Gas & Electric           P.O. Box 25111              Sdg&e                    Santa Ana          CA   92799-5111   United   States   800.336.7343          Electric      $    4,957.60
       343 Santee Cooper                      PO Box 188                                           Moncks Corner      SC   29461-0188   United   States   800.804.7424          Electric      $      588.18
       343 Scana Energy 1/100157              P.O. Box 100157             @ SCANA Corporation      COLUMBIA           SC   29202-3157   United   States   877.467.2262          Natural Gas   $       44.78
       343 Sevier County Electric System      P.O. Box 4870                                        Sevierville        TN   37864        United   States   865.453.2887          Electric      $      612.94
       346 Sevier County Utility District     PO Box 6519                                          Sevierville        TN   37864-6519   United   States   888.811.7283          Natural Gas
           (SCUD)                                                                                                                                                                             $      84.92
       346 Shelby Energy Cooperative,         P.O. Box 309                                            Shelbyville     KY   40066-0309   United States     502.633.4420          Electric
           Inc/KY                                                                                                                                                                             $      920.90
       346 SMUD                               Box 15555                   @ SMUD                      Sacramento      CA   95852-1555   United   States   877.622.7683          Electric      $      867.47
       349 Smyrna Utilities TN                PO Box 290009                                           Nashville       TN   37229-0009   United   States   615.355.5711          Natural Gas   $        5.77
      3529 South Jersey Gas Company           PO Box 6091                                             Bellmawr        NJ   08099-6091   United   States   609.561.9000          Natural Gas   $      164.21
      3530 Southern California Edison         P.O. Box 600                                            Rosemead        CA   91771-0001   United   States   800.990.7788   7063   Electric      $    9,486.70
      3530 Southland Center LLC               SDS 12-2779                 PO BOX 86                   Minneapolis     MN   55486-2779   United   States   312.960.5182          Electric      $    1,023.17




60917/0001-20434270v1
      3531 Suez Water Delaware                 PO Box 371804                  Payment Center              PITTSURGH       PA   15250-7804   United States     302.633.5900         Water           $     18.59
           Suez Water New Jersey                                                                                                                                                   Water           $    341.73
      3532 Suez Water Pennsylvania             PO Box 371804                  Payment Center              Pittsburgh      PA   15250-7804   United States     888.299.8972         Water           $     17.09
      3532 Suez Water Toms River               PO Box 371804                                              Pittsburgh      PA   15250-7804   United States     877.565.1456         Water           $    153.49
      3533 Suffolk County Water                PO Box 9044                                                Hicksville      NY   11802-9044   United States     631.698.9500         Water
           Authority - NY                                                                                                                                                                          $     54.30
      3534 Swatara Township Authority          PO Box 4920                                                Harrisburg      PA   17111-0920   United States     717.564.1650         Sewer           $     40.00
      3536 Tanger Outlets Deer Park LLC        PO Box 414225                                              BOSTON          MA   02241-4225   United States     999.999.9999         Electric        $    890.02
      3536 Tanger Properties Ltd.              PO Box 414225                                              BOSTON          MA   02241-4225   United States     336.292.3010         Electric
           Partnership                                                                                                                                                                             $   2,148.87
           Tanger Properties Ltd.                                                                                                                                                  Natural Gas
           Partnership                                                                                                                                                                             $     21.98
      3536 Taubman Auburn Hills                PO BOX 67000                   Dept 124501                 Detroit         MI   48267-0002   United States     248.454.5010         Electric
           Associates LP                                                                                                                                                                           $     707.38
      3536 Teco Tampa Electric Company         P.O. Box 31318                                             Tampa           FL   33631-3318   United   States   866.832.6249         Electric        $   3,337.92
      3537 The Illuminating Company            PO Box 3687                                                Akron           OH   44309-3687   United   States   800.589.3101         Electric        $   2,514.52
      3538 Thor Palmer House Retail            PO Box 310541                                              Des Moines      IA   50331-0541   United   States   999.999.9999         Chilled Water   $   2,123.06
      3539 TMP SRE 1 LLC                       2070 Sam Rittenberg Blvd       Ste 200                     Charleston      SC   29407-4605   United   States   999.999.9999         Sewer           $      27.54
           TMP SRE 1 LLC                                                                                                                                                           Water           $      10.70
      3539 Toledo Edison                       PO Box 3687                    @ FirstEnergy Corporation   Akron           OH   44309-3687   United States     800.447.3333         Electric        $     409.97
      3540 Toms River Municipal Utilities      340 West Water Street          Attn: Irene                 Toms River      NJ   08753-6533   United States     732.240.3500         Sewer
           Authority                                                                                                                                                                               $     57.46
      3540 Town of Newburgh, NY                1496 ROUTE 300                 RECEIVER OF TAXES           NEWBURGH        NY   12550        United States     845.564.4553         Sewer           $     22.58
           Town of Newburgh, NY                                                                                                                                                    Water           $      4.50
      3541 Town of Smithfield, NC              PO BOX 761                                                 SMITHFIELD      NC   27577-0761   United States     919.934.2116         Electric        $    826.51
           Town of Smithfield, NC                                                                                                                                                  Sewer           $     22.59
           Town of Smithfield, NC                                                                                                                                                  Water           $     15.14
      3541 Township of Freehold, NJ            1 Municipal Plaza              Water & Sewer Department    Freehold        NJ   07728-3099   United States     732.294.2023         Water           $     50.41
           Township of Moorestown, NJ                                                                                                                                              Sewer           $     53.79
           Township of Moorestown, NJ                                                                                                                                              Water           $    243.75
      3541 Treasurer - Spotsylvania            P.O. Box 9000                                              Spotsylvania    VA   22553-9000   United States     540.507.7300         Sewer
           County                                                                                                                                                                                  $      1.74
           Treasurer - Spotsylvania                                                                                                                                                Water
           County                                                                                                                                                                                  $     18.82
      3542 Treasurer, Chesterfield County      PO Box 71143                                               Charlotte       NC   28272-1143   United States     804.748.1291   105   Sewer
                                                                                                                                                                                                   $     35.16
              Treasurer, Chesterfield County                                                                                                                                       Water
                                                                                                                                                                                                   $     21.42
      3547 Trussville Gas and Water            P.O. Box 836                                               Trussville      AL   35173        United States     205.655.3211   105   Natural Gas     $     20.03
      3548 Tucson Electric Power               PO BOX 80077                                               Prescott        AZ   86304-8077   United States     800.328.8853   105   Electric
           Company                                                                                                                                                                                 $   3,093.57
           TXU Energy/650638                                                                                                                                                       Electric        $     267.40
      3548 UGI Utilities Inc                   PO   Box   15503                                           Wilmington      DE   19886-5503   United   States   800.276.2722         Natural Gas     $     371.52
      3550 United Illuminating Company         PO   Box   847818                                          BOSTON          MA   02284-7818   United   States   800.722.5584         Electric        $   1,695.80
      3550 UrbanCal Oakland Mall, LLC          PO   Box   310300              Property 623510             Des Moines      IA   50331-0300   United   States   248.585.6000         Electric        $   2,528.77
      3553 USPG Indian Lake LLC                PO   Box   75762                                           Cleveland       OH   44101-4202   United   States   999.999.9999         Sewer           $       6.53
           USPG Indian Lake LLC                                                                                                                                                    Water           $       9.79
      3553 USPG Portfolio Five LLC             PO Box 64-3906                                             CINCINNATI      OH   45264-3906   United States     866.704.3000         Sewer           $       7.22
           USPG Portfolio Five LLC                                                                                                                                                 Water           $      14.56
      3553 Utility Billing Services, TN        P.O. Box 31569                                             CLARKSVILLE     TN   37040 0027   United States     800.366.0206         Sewer           $      35.05
           Utility Billing Services, TN                                                                                                                                            Water           $      74.60
      3553 Valley Square Owner LLC             PO Box 743908                                              Atlanta         GA   30374-3908   United   States   999.999.9999         Water           $      15.66
      3554 Vectren Energy Delivery/6248        P.O. Box 6248                                              Indianapolis    IN   46206-6248   United   States   800.227.1376         Natural Gas     $      34.73
      3557 Vectren Energy Delivery/6262        P.O. Box 6262                                              Indianapolis    IN   46206-6262   United   States   800.909.7668         Natural Gas     $     124.20
      3557 Village of Birch Run, MI            P.O. Box 371                                               Birch Run       MI   48415        United   States   989.624.5711         Sewer           $      27.89
           Village of Birch Run, MI                                                                                                                                                Water           $      64.18
      3558 Village of Chicago Ridge, IL        10455 South Ridgeland Avenue                               Chicago Ridge   IL   60415        United States     708.425.7700         Sewer           $       7.64
           Village of Chicago Ridge, IL                                                                                                                                            Water           $      62.74
      3559 Village of Greendale, WI            6500 Northway                                              Greendale       WI   53129-0257   United States     414.423.2100         Sewer           $       4.47




60917/0001-20434270v1
           Village of Greendale, WI                                                                                                                                           Water         $          6.55
      3559 Village of Norridge, IL         4000 North Olcott Avenue     Attn: Water Dept             Norridge       IL   60706-1199   United States     708.453.0800          Water         $         53.96
      3560 Village of Nyack Water Dept.,   9 North Broadway                                          Nyack          NY   10960        United States     845.358.0641          Water
           NY                                                                                                                                                                               $          9.60
      3560 Village of Orland Park, IL      PO Box 74713                                              Chicago        IL   60694-4713   United States     708.403.6175          Sewer         $          2.38
           Village of Orland Park, IL                                                                                                                                         Water         $         10.30
      3560 Village of Schaumburg, IL       101 Schaumburg               Accounts Receivable          Schaumburg     IL   60193-1899   United States     847.895.4500          Sewer         $          2.88
           Village of Schaumburg, IL                                                                                                                                          Water         $         20.64
      3560 Virginia American Water         PO Box 371880                                             Pittsburgh     PA   15250-7800   United States     703.549.7080          Water
           Company                                                                                                                                                                          $        146.73
      3561 VNO 100 West 33rd ST LLC        PO Box 371462                                             Pittsburgh     PA   15205        United States     999.999.9999          Electric      $      2,354.82
      3561 Vornado Office Mgmt LLC         PO Box 371486                                             Pittsburgh     PA   15250-7486   United States     999.999.9999          Electric      $     19,685.40
      3561 Walton EMC                      PO Box 1347                                               Monroe         GA   30655-1347   United States     866.936.2427          Electric      $      1,695.13
           Walton EMC                                                                                                                                                         Natural Gas   $        164.45
      3564 Warwick Utility Billing         PO Box 981076                                             BOSTON         MA   02298-1076   United States     401.738.2000          Sewer         $         70.11
           Warwick Utility Billing                                                                                                                                            Water         $         20.63
      3566 Washington Gas/37747            PO BOX 37747                                              Philadelphia   PA   19101-5047   United States     844.927.4427   6610   Natural Gas   $        528.62
      3566 WE Energies/Wisconsin           PO Box 90001                 @ WE Energy                  MILWAUKEE      WI   53290-0001   United States     800.714.7777   6610   Electric
           Electric/Gas                                                                                                                                                                     $        688.18
           WE Energies/Wisconsin                                                                                                                                              Natural Gas
           Electric/Gas                                                                                                                                                                     $         29.45
      3566 Webb Gin Property (Sub) LLC     PO Box 304                   Dept 5000                    Emerson        NJ   07630        United States     614.289.5800          Sewer         $          7.54
           Webb Gin Property (Sub) LLC                                                                                                                                        Water         $         11.04
      3566 Westland Mall Realty LLC        150 Great Neck Rd, Ste 304                                Great Neck     NY   11021        United States     999.999.9999          Electric      $      1,410.15
           Westland Mall Realty LLC                                                                                                                                           Water         $        200.93
      3566 Westland Realty LLC             PO Box 368                                                 Emerson       NJ   07630        United   States   999.999.9999          Water         $         57.28
      3567 WG Park LP                      PO BOX 373747                                              Cleveland     OH   44193        United   States   814.944.9478   7700   Electric      $        458.54
      3567 Whitehall Township Authority    1901 Schadt Avenue                                         Whitehall     PA   18052-3728   United   States   610.770.1155   7700   Water         $        218.37
      3568 Wright-Hennepin Coop Electric   PO Box 77027                                               Minneapolis   MN   55480-7727   United   States   800.943.2667          Electric      $        868.14
      3570 Xcel Energy                     P.O. Box 9477 (2200)         @ Xcel Energy Remit ProcessingMinneapolis   MN   55484-9477   United   States   800.481.4700          Electric      $      3,693.48
           Xcel Energy                                                                                                                                                        Natural Gas   $         82.10
      3570 Yes Energy Management/6255      PO Box 6255                                               Hicksville     NY   11802-6255   United States     999.999.9999   201    Sewer         $         38.46
      3571 Yes Energy Management/6255      PO Box 6255                                               Hicksville     NY   11802-6255   United States     999.999.9999          Water         $         35.69
      3571 Youngstown Water Dept., OH      P.O. Box 6219                                             Youngstown     OH   44501        United States     330.742.8749          Sewer         $         15.77
           Youngstown Water Dept., OH                                                                                                                                         Water         $         15.84
      3572 Zona Rosa - Monarchs Sub,       PO Box 734271                                             Dallas         TX   75373-4271   United States     614.436.6614          Water
           LLC                                                                                                                                                                              $         25.60
                                                                                                                                                                              Total         $   359,730.58




60917/0001-20434270v1
